Exhibit 10(u)

SECOND AMENDMENT TO

MEMORANDUM OF UNDERSTANDING

This Second Amendment to Memorandum of Understanding (the “Second Amendment”) is
entered into by and between the undersigned for the purpose of amending certain
of the terms and conditions of that certain Memorandum of Understanding, (the
“MOU”) dated as of May 11, 2007, by and among the State of Mississippi, the
Mississippi Development Authority (“MDA”), the Mississippi Major Economic Impact
Authority (“MMEIA”), together with MDA, acting for and on behalf of the State,
the Mississippi Department of Environmental Quality, the Mississippi Department
of Employment Security, Lowndes County, Mississippi, the Lowndes County
Industrial Development Authority, Oktibbeha County, Mississippi, and East
Mississippi Community College, and PACCAR Engine Company (“PACCAR”), a
Mississippi corporation, and its permitted successors and assigns.

WHEREAS, the Parties executed the MOU effective as of the Effective Date; and

WHEREAS, the MOU was amended by that certain Letter Waiver dated as of July 22,
2008; and

WHEREAS, the Company has constructed the Project in the County and State for the
purpose of manufacturing and assembling engines and components thereof with an
investment in excess of $433,800,000; and

WHEREAS, due to global economic conditions since the signing of the MOU, the
market for the engines produced at the Project has been adversely affected; and

WHEREAS, the Parties wish to amend certain of the terms of the MOU under the
terms set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants, promises and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:

ARTICLE I

RECITALS

The Parties agree that the foregoing Recitals are true and correct, and are
hereby incorporated in and made a part of this Second Amendment.

ARTICLE II

DEFINITIONS

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the MOU.

ARTICLE III

EXTENSION OF JOBS COMMITMENT

Section 2.01(c) of the MOU is hereby deleted in its entirety and replaced with
the following:

 

  (c)

to create and maintain for a period of ten (10) years at least five hundred
(500) new full-time jobs, each eligible job consisting of an employee of the
Company working on the Project Site a minimum of thirty-five (35) hours per
week, and meeting reasonable criteria established by MMEIA, which criteria shall
include, but not be limited to, the requirement that such jobs must be held by
persons eligible for employment in the United States under applicable state and
federal law, and the requirement that the average annual wage and taxable
benefits of such jobs shall be at least one hundred twenty-five percent
(125%) of the most

 

 

Second Amendment to Memorandum of Understanding—Page 2



--------------------------------------------------------------------------------

  recently published average annual wage of the State or the most recently
published average annual wage of the County as determined by the MDES, whichever
is the lesser (the “Jobs”), no later than December 31, 2015 (the “Jobs
Commitment”).

ARTICLE IV

RATIFICATION.

Except as specifically amended hereby, all terms and conditions of the MOU are
ratified and confirmed. By the terms of the MOU, the only parties required to
execute this Second Amendment are MDA, MMEIA and PACCAR.

ARTICLE V

COUNTERPARTS.

This Second Amendment may be executed in several separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.

IN WITNESS WHEREOF, the Parties have executed this Second Amendment on the date
of acknowledgment of their respective signatures, to be effective as of the date
when signed by all parties hereto.

[signature pages follow]

 

 

Second Amendment to Memorandum of Understanding—Page 3



--------------------------------------------------------------------------------

MISSISSIPPI DEVELOPMENT AUTHORITY By:  

/s/ Brent Christensen

  Brent Christensen   Executive Director

 

STATE OF MISSISSIPPI

                       )   

                    )

COUNTY OF HINDS

                       )

Before me, the undersigned, a Notary Public, in and for said county, in said
state, personally appeared Brent Christensen, Executive Director of the
Mississippi Development Authority, whose name is signed to the foregoing
Agreement, and who is known to me, being first duly sworn, acknowledged before
me on this day that, being informed of the contents of said Agreement, makes
oath that he, as such official and with full authority, has read the foregoing
Agreement and knows the contents thereof, executed the same voluntarily for and
as the act of said Mississippi Development Authority on this date.

Subscribed and sworn to before me on this the 6th day of Sept., 2013.

 

/s/ Kay L. Troxler

NOTARY PUBLIC

My commission expires:

 

        7-15-14

[SEAL]

 

 

Second Amendment to Memorandum of Understanding—Page 4



--------------------------------------------------------------------------------

MISSISSIPPI MAJOR ECONOMIC IMPACT
AUTHORITY By:  

/s/ Brent Christensen

  Brent Christensen   Executive Director

STATE OF MISSISSIPPI

                       )   

                    )

COUNTY OF HINDS

                       )

Before me, the undersigned, a Notary Public, in and for said county, in said
state, personally appeared Brent Christensen, Executive Director of the
Mississippi Major Economic Impact Authority whose name is signed to the
foregoing Agreement, and who is known to me, being first duly sworn,
acknowledged before me on this day that, being informed of the contents of said
Agreement, makes oath that he, as such official and with full authority, has
read the foregoing Agreement and knows the contents thereof, executed the same
voluntarily for and as the act of said Mississippi Major Economic Impact on this
date.

Subscribed and sworn to before me on this the 6th day of Sept., 2013.

 

/s/ Kay L. Troxler

NOTARY PUBLIC

My commission expires:

 

        7-15-14

[SEAL]

 

 

Second Amendment to Memorandum of Understanding—Page 5



--------------------------------------------------------------------------------

PACCAR ENGINE COMPANY

a Mississippi corporation

By:  

/s/ Darrin C. Siver

 

Darrin C. Siver

 

Vice President

STATE OF TEXAS                        )   

                    )  ss.

COUNTY OF DENTON                        )

This instrument was acknowledged before me on the 26th day of September, 2013,
by Darrin C. Siver, Vice President of PACCAR Engine Company, a Mississippi
corporation, on its behalf.

 

/s/ Valarie K. Andrew

Notary Public, State of Texas My Commission Expires:  

10/16/2016

[SEAL]

 

 

Second Amendment to Memorandum of Understanding—Page 6